Case 16-68329-lrc     Doc 126    Filed 05/03/19 Entered 05/03/19 16:45:43          Desc Main
                                 Document     Page 1 of 17




   IT IS ORDERED as set forth below:



   Date: May 3, 2019

                                                                _____________________________________
                                                                           Lisa Ritchey Craig
                                                                      U.S. Bankruptcy Court Judge

  _______________________________________________________________



                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:                                         )          CHAPTER 7
                                               )
MICHAEL LEE MORGAN                             )          CASE NO. 16-68329– LRC
ANGELA ELLEN MORGAN,                           )
                                               )
       DEBTORS.                                )

   ORDER GRANTING TRUSTEE’S MOTION TO APPROVE SETTLEMENT

       Before the Court is the Motion to Settle and Compromise Various Controversies and

to Transfer the Estate’s Interest in Real Property (the “Motion”), filed by Edwin K. Palmer

(“Trustee”), as Chapter 7 trustee for the bankruptcy estate (the “Estate”) of Michael Lee

Morgan and Angela Morgan (the “Debtors”).          (Doc. 83).   The Court held evidentiary

hearings on the Motion on December 20, 2018, and January 16, 2019. As the Motion

concerns the administration of the Estate, the Court has subject matter jurisdiction over this

matter, and this matter is a core proceeding. See 28 U.S.C. §§ 1334, 157(a), 157(b)(2)(A).
Case 16-68329-lrc    Doc 126   Filed 05/03/19 Entered 05/03/19 16:45:43       Desc Main
                               Document     Page 2 of 17


                                  I. BACKGROUND

      At the heart of this dispute are the interests in Debtors’ residence located at 110

Addison Court, Roswell, Georgia 30097 (the “Property”). The Property was originally

owned by Frankie and Herbert Marshall.      (Doc. 48, at 11).    In 2003, the Marshalls

conveyed the Property to themselves and their daughter, Debtor Angela Ellen Morgan, as

joint tenants. (Id. at 10). That same year, the Marshalls and Mrs. Morgan entered into

an agreement with Countrywide Bank (“Countrywide”) whereby Mrs. Morgan would be

responsible for monthly mortgage payments between $2,200 and $3,000. (Id.)

      Months later, Mr. Marshall received an advertisement from IndyMac Bank F.S.B.

(“IndyMac”), offering to refinance the Property under better terms than those offered by

Countrywide. (Id.)    On November 25, 2003, the Marshalls executed a security deed with

IndyMac (the “Marshall Security Deed”).        Due to an apparent oversight by IndyMac,

Mrs. Morgan was not made a party to the Marshall Security Deed. However, Mrs. Morgan

was apparently aware that her parents refinanced the Property and she began making

payments to IndyMac. (Doc. 48, at 12).

      On July 11, 2008, IndyMac was closed by the Office of Thrift Supervision and placed

in receivership of the Federal Deposit Insurance Corporation (“FDIC”). (See FDIC, Failed

Bank Information, Information for IndyMac, F.S.B., and IndyMac Federal Bank, F.S.B.,

Pasadena, CA, https://www.fdic.gov/bank/individual/failed/indymac.html#Loan%20Custo

mers (last visited March 29, 2019)). The FDIC designated Deutsche Bank National Trust

Company (“Deutsche”) as attorney-in-fact for IndyMac, and on February 5, 2010, Deutsche




                                           2
Case 16-68329-lrc         Doc 126       Filed 05/03/19 Entered 05/03/19 16:45:43                    Desc Main
                                        Document     Page 3 of 17


purportedly assigned the Marshall Security Deed to itself.1

       Mrs. Morgan stopped making mortgage payments in 2008 and on March 6, 2012,

Deutsche foreclosed on the Property. At that time, the Property was held by Mrs. Marshall

and Mrs. Morgan as joint tenants.2 Because Mrs. Morgan was not a party to the Marshall

Security Deed, Deutsche only foreclosed on Mrs. Marshall’s interest. In 2014, after Mrs.

Marshall passed, Mrs. Morgan conveyed her interest in the Property to herself and to her

husband, Debtor Michael Morgan, as joint tenants.

       On April 7, 2015, Deutsche initiated an action in the Superior Court of Fulton

County, Georgia (the “State Court Action”). (Doc. 48, at 6). Deutsche sought to have its

lien equitably subrogated to the extent that IndyMac had paid Mrs. Morgan’s liability on

the note to Countrywide. Deutsche also alleged that it had “advanced at least $71,395 in

property taxes and hazard insurance for protection of the Property” and was therefore

entitled to an equitable lien. (Id. at 13). Debtors responded that the assignment from

IndyMac to Deutsche was invalid and, therefore, Deutsche had no interest in the Property.

On September 23, 2016, the state court entered a summary judgment order finding that

Deutsche was not entitled to equitable subrogation. 3                   The state court also found that

Debtors lacked standing to challenge the assignment from IndyMac to Deutsche. (Id. at

19).   Because of an evidentiary error, the state court postponed addressing Deutsche’s

claim for an equitable lien based on taxes and insurance until trial. However, on October



1
  As described below, Debtors dispute the validity of this assignment.
2
  Mr. Marshall died in September 2004. (Doc. 48 at 12).
3
  Deutsche also raised a claim for an equitable lien based on the same grounds as its equitable subrogation claim.
This claim was considered and rejected on the same grounds. (Doc. 48 at 18 n.38).


                                                        3
Case 16-68329-lrc           Doc 126      Filed 05/03/19 Entered 05/03/19 16:45:43                       Desc Main
                                         Document     Page 4 of 17


13, 2016, before the court could hold a trial, Debtors filed for relief under Chapter 7 of the

Bankruptcy Code and the State Court Action was stayed.

        On September 14, 2017, the Trustee initiated an adversary proceeding to sell the

Property free and clear of Deutsche’s interest. (Adversary Proceeding No. 17-05239, Doc.

1 (the “Adversary Proceeding”)). Deutsche filed an answer, raising a counterclaim for an

equitable lien, which alleged that Deutsche had spent $90,075 on taxes, insurance, and

homeowners’ association dues. (Id., Doc. 5, ¶¶ 8, 13).4

        The Trustee and Deutsche now propose to settle their disputes in the State Court

Action and the Adversary Proceeding (the “Settlement”). (Doc. 83). Under the terms of

the Settlement, Deutsche will pay the Trustee $245,000; the Trustee will convey the Estate’s

half interest in the Property to Deutsche; Deutsche and the Trustee will voluntarily dismiss

with prejudice the State Court Action and the Adversary Proceeding;5 and the Trustee will

waive any claim the Estate has against Deutsche, Fidelity National Financial, Inc., and

Monica K. Gilroy and the Gilroy Law Firm.                        (Doc. 83, at 4).           Debtors oppose the

Settlement and contend that the Trustee has failed to fully investigate the claims listed in

Debtors’ Schedules.

                                               II. DISCUSSION

         When deciding whether to approve a settlement, the bankruptcy court must

consider:


4
  This appears to be the basis for the claim Deutsche filed in the lead bankruptcy case. (Claim No. 3-1).
5
   During a hearing held on January 16, 2019, the Trustee and Deutsche announced that the Settlement will be
amended and will not include entering a “Final Consent Order” in the State Court Action. To the extent that Debtors
object to the amendment for lack of notice, their objection is overruled. The change is immaterial and does not require
re-noticing.


                                                          4
Case 16-68329-lrc     Doc 126    Filed 05/03/19 Entered 05/03/19 16:45:43            Desc Main
                                 Document     Page 5 of 17


       (a) The probability of success in the litigation; (b) the difficulties, if any, to
       be encountered in the matter of collection; (c) the complexity of the litigation
       involved, and the expense, inconvenience and delay necessarily attending it;
       (d) the paramount interest of the creditors and a proper deference to their
       reasonable views in the premises.

Wallis v. Justice Oaks II, Ltd. (In re Justice Oaks II, Ltd.), 898 F.2d 1544, 1549 (11th Cir.

1990) (quoting Martin v. Kane (In re A & C Prop.), 784 F.2d 1377, 1381 (9th Cir. 1986)).

“Courts consider these factors to determine ‘the fairness, reasonableness and adequacy of

a proposed settlement agreement.’” Chira v. Saal (In re Chira), 567 F.3d 1307, 1312–13

(11th Cir. 2009) (quoting Martin v. Kane (In re A & C Prop.), 784 F.2d 1377, 1381 (9th

Cir. 1986)). The Supreme Court explained that:


       [t]here can be no informed and independent judgment as to whether a
       proposed compromise is fair and equitable until the bankruptcy judge has
       apprised himself of all facts necessary for an intelligent and objective opinion
       of the probabilities of ultimate success should the claim be litigated. Further,
       the judge should form an educated estimate of the complexity, expense, and
       likely duration of such litigation, the possible difficulties of collecting on any
       judgment which might be obtained, and all other factors relevant to a full and
       fair assessment of the wisdom of the proposed compromise.

Protective Comm. for Indep. Stockholders of TMT Trailer Ferry v. Anderson, 390 U.S.

414, 424 (1968); see also In re Vazquez, 325 B.R. 30, 36 (Bankr. S.D. Fla. 2005) (“The

court is neither to ‘rubber stamp’ the trustee's proposals nor to substitute its judgment for

the trustee's, but rather to canvass the issues and determine whether the settlement falls

below the lowest point in the range of reasonableness.” (internal quotation marks and

citation omitted)).




                                               5
Case 16-68329-lrc    Doc 126    Filed 05/03/19 Entered 05/03/19 16:45:43         Desc Main
                                Document     Page 6 of 17


A. Probability of Success on the Merits

       Debtors insist that the Trustee should initiate a quiet title action challenging

Deutsche’s interest in the Property and pursue tort claims against Deutsche and other

defendants. However, the Trustee is concerned that Debtors lack standing to challenge

Deutsche’s interest and that the tort claims listed in the Schedules are meritless.

Furthermore, as the Trustee explained, the Settlement would protect the Estate from

Deutsche’s credible claim for an equitable lien against the Property.


      1. Debtors’ Potential Lack of Standing to Challenge Deutsche’s Interest in
the Property

       Debtors allege that Deutsche did not have authority to assign the Marshall Security

Deed from IndyMac to itself under the power of attorney granted to Deutsche by the FDIC.

Accordingly, Debtors claim that Deutsche has no interest in the Property. The Trustee

notes the existence of case law that holds that, even if an assignment of security deed is

invalid, the borrower lacks standing to pursue such a claim because the borrower was

neither a party to nor injured by the assignment. See Ames v. JP Morgan Chase Bank,

N.A., 783 S.E.2d 614 (Ga. 2016); Timbes v. Deutche Bank Nat’l Tr. Co. for Am. Home

Mortg. Inv. Tr. 2005-3, 708 F. App’x 971, 975 (11th Cir. 2017); Haynes V. McCalla

Raymer, LLC, 793 F.3d 1246, 1252-53 (11th Cir. 2015).

       In a Chapter 7 case, the Trustee steps into the debtor’s shoes for the purpose of

collecting property for the bankruptcy estate, and as such may only pursue claims that could

be brought by the debtor himself. See 11 U.S.C. § 541(a)(1); Strumpf v. Albracht, 982

F.2d 275, 277 (8th Cir. 1992); 5 COLLIER ON BANKRUPTCY ¶ 541.07 (Richard Levin &


                                             6
Case 16-68329-lrc     Doc 126   Filed 05/03/19 Entered 05/03/19 16:45:43             Desc Main
                                Document     Page 7 of 17


Henry J. Sommer eds., 16th ed.).        Therefore, if Debtors’ standing to challenge the

assignment is doubtful, the Trustee’s decision to settle that claim is reasonable.

       The Georgia Supreme Court’s analysis in Ames v. JP Morgan Chase Bank, N.A.,

783 S.E.2d 614 (Ga. 2016) is instructive here. In Ames, JP Morgan Chase Bank, N.A.

(“Chase”) was appointed attorney-in-fact for the FDIC, the receiver for Washington

Mutual Bank, F.A. (“WaMu”). Id. at 616. Acting as attorney-in-fact, Chase assigned

any real estate interest held by WaMu to itself. Id. The Ameses, who had granted WaMu

a security deed for their home, were informed that Chase was now their mortgagee and that

their home was scheduled for foreclosure. Id. The Ameses responded by demanding

proof of the assignment but Chase refused. Id. The Ameses subsequently filed suit

alleging that the power of attorney granted by the FDIC had expired before Chase assigned

the deed to itself, and therefore the assignment was invalid and Chase had no authority to

foreclose on the Ameses’ home. Id. at 620. The trial court dismissed the Ameses’

challenge on the grounds that they lacked standing to challenge the assignment. Id. at 617.

On appeal, the Georgia Supreme Court affirmed, adopting the general rule that borrowers

lack standing to challenge an assignment of their security deed. Id. at 619-20.

       However, Ames also addressed two instances in which a debtor may have standing

to challenge the assignment of a security deed. First, a debtor would have standing if the

assignment breached a contractual or statutory duty owed to the debtor. In Ames, the deed

gave WaMu unilateral authority to assign the deed to a third party and the assignment was

authorized under Georgia law. Id. at 619-20 (citing O.C.G.A. § 44-14-64(c)). The

second source of standing arises when the debtor is a party or third-party beneficiary to the


                                              7
Case 16-68329-lrc     Doc 126    Filed 05/03/19 Entered 05/03/19 16:45:43            Desc Main
                                 Document     Page 8 of 17


assignment. Id. at 619-620 (citing O.C.G.A. § 9-2-20). Regarding the standing of third-

party beneficiaries, the court explained,

       [challenging an assignment] may normally be done only by the assignor,
       because the debtor is not a third-party beneficiary of the assignment as a
       whole and particularly is not intended to directly benefit from the transfer of
       the power of sale. Status as a third-party beneficiary does not imply standing
       to enforce every promise within a contract, including those not made for that
       party's benefit. To the contrary, a third party beneficiary . . . can only enforce
       those promises made directly for his benefit.

Id. at 620 (emphasis in original) (internal quotations and citations omitted). The court

found that the Ameses were not third-party beneficiaries and remarked that the Ameses

were essentially trying to vindicate the rights of the FDIC, who the Ameses claimed was

the rightful holder. Id. In that case, the Ameses’ only remedy was to “alert the FDIC to

that concern so that the FDIC may intercede to assert any rights it believes it has.” Id. at

621; see also Montgomery v. Bank of Am., 740 S.E.2d 434, 437-38, n.7 (Ga. Ct. App. 2013)

(holding that a non-party debtor lacked standing to challenge the validity of an allegedly

forged assignment); Larose v. Bank of Am., NA, 740 S.E.2d 882, 884 (Ga. Ct. App. 2013).

       Debtors’ challenge is strikingly similar to the argument rejected in Ames. Like the

Ameses, Debtors contend that the power of attorney conferred by the FDIC to Deutsche

did not give Deutsche authority to assign the Marshall Security Deed to itself. Debtors do

not allege that the Marshall Security Deed contained terms that restricted IndyMac’s

authority to transfer the deed or that the assignment violated Georgia law. Instead,

Debtors only charge that Deutsche lacked authority to carry out the assignment. Yet,

Debtors were not parties to the assignment, nor were they intended to benefit from the




                                               8
Case 16-68329-lrc           Doc 126      Filed 05/03/19 Entered 05/03/19 16:45:43                       Desc Main
                                         Document     Page 9 of 17


transfer of the Marshall Security Deed.6 Proving the assignment was unauthorized would

only benefit the FDIC, which would presumably become holder of the Marshall Security

Deed. Thus, Debtors are essentially trying to vindicate the rights of the FDIC, a strategy

that was flatly rejected in Ames.

         Debtors maintain that Ames did not foreclose all avenues for a third party to

challenge an assignment. Indeed, one issue left unresolved by Ames is “whether OCGA

§ 44–14–162(b) could ever provide a debtor with standing to challenge a foreclosure based

on an unrecorded or facially invalid assignment.” Id. O.C.G.A. § 44-14-162(b) provides

that “[t]he security instrument or assignment thereof vesting the secured creditor with title

to the security instrument shall be filed prior to the time of sale in the office of the clerk of

the superior court of the county in which the real property is located.”

         While the Georgia Supreme Court and Court of Appeals have not addressed this

issue, the Eleventh Circuit has repeatedly rejected the argument that O.C.G.A. § 44-14-

162(b) could provide a debtor standing to challenge the assignment of her security deed.

See, e.g., Timbes v. Deutche Bank Nat’l Tr. Co. for Am. Home Mortg. Inv. Tr. 2005-3, 708

F. App’x 971, 975 (11th Cir. 2017); Haynes V. McCalla Raymer, LLC, 793 F.3d 1246,

1252-53 (11th Cir. 2015). In Haynes, the Eleventh Circuit found that O.C.G.A. § 44-14-

162(b) did not give debtors standing to challenge a facially defective assignment. Haynes,



6
  Debtors cite Bank of Cave Spring v. Gold Kist, Inc., 327 S.E.2d 800 (Ga. Ct. App. 1985) to support their claim that
a nonparty may challenge an assignment. Bank of Cave Springs involved a dispute between two creditors about the
priority of their competing claims to the debtor’s assets. Id. at 679. The court never addressed a potential standing
issue and therefore Bank of Cave Springs does not support Debtors’ position. See Palmer v. State, 651 S.E.2d 86, 88
(Ga. 2007) (“[Q]uestions which merely lurk in the record, neither brought to the attention of the court nor ruled upon,
are not to be considered as having been so decided as to constitute precedents.”).


                                                          9
Case 16-68329-lrc    Doc 126    Filed 05/03/19 Entered 05/03/19 16:45:43        Desc Main
                               Document      Page 10 of 17


793 F.3d at 1252-53. The Eleventh Circuit based its decision on “the ‘limited’ nature of

the protection that § 44–14–162 affords[.]” Id. (“Georgia law is clear that borrowers do

not have standing to attack a forged assignment of their security deed.”). That holding

was echoed in Timbes, where the plaintiff insisted that Haynes’ interpretation of O.C.G.A.

§ 44-14-162 was no longer good law because of the Georgia Supreme Court’s subsequent

ruling in Ames. Timbes, 708 F. App’x at 975. The Eleventh Circuit disagreed, holding

that “nothing in Ames appears to cast doubt on our statement in Haynes.” Id.

      Though Georgia courts are not bound by federal trial and intermediate appellate

courts, those decisions can be persuasive. Macon–Bibb County Hosp. Auth. v. Nat.

Treasury Employees Union, 458 S.E.2d 95, 96 (Ga. 1995). As such, it was reasonable for

the Trustee to take Haynes and Timbes into account when he decided against pursuing

Debtors’ claims.

      Even ignoring Haynes and Timbes, Debtors fail to allege that the assignment was

“unrecorded or facially invalid,” which is the kind of defect that Ames left open as a

possible source of standing. See Ames, 783 S.E.2d at 622 n.7 (emphasis added). Instead,

Debtors only allege that Deutsche lacked authority to assign the Marshall Security Deed to

itself. Proving the assignment was unauthorized would require referring to the power of

attorney granted by the FDIC and would not appear on the face of the Marshall Security

Deed. Therefore, Debtors allegation is that the assignment contains a latent defect, not

that it was facially invalid. Cf. Haynes, 793 F.3d at 1252 (describing forged signatures as

a latent defect within an assignment). Because Debtors do not allege that the assignment




                                            10
Case 16-68329-lrc      Doc 126    Filed 05/03/19 Entered 05/03/19 16:45:43        Desc Main
                                 Document      Page 11 of 17


was facially defective, their challenge does not appear to fit within the limited possibility

that Ames left open.

       In addition to challenges brought under O.C.G.A. § 44-14-162, Ames also clarified

that “we do not address the situation in which an alleged assignee comes to court not as a

defendant in a wrongful foreclosure or breach of contract case, but rather as a plaintiff

seeking to enforce some aspect of the deed against the debtor, where the plaintiff may need

to establish its standing to sue on the contract.” Ames, 783 S.E.2d at 621 n.6. The

debtor’s ability to raise the validity of an assignment as a defense was examined in LSREF2

Baron, LLC v. Alexander SRP Apartments, LLC, 17 F. Supp. 3d 1289 (N.D. Ga. 2014).

There, the court found that the defendant debtor in a declaratory action could challenge an

assignment to which he was not a party. Id. at 1305-06. The court explained “[i]t is

LSREF who has the burden of proving its case, and as one seeking to recover on the

[Assignment of Leases and Rents], LSREF has the burden of establishing that it has the

legal authority to do so.” Id.; see also Ames, 783 S.E.2d at 621 n.6 (citing Alexander SRP

Apts., 17 F. Supp. at 1306).

       This distinction is unhelpful to Debtors. As previously mentioned, Deutsche’s only

remaining claim in the State Court Action is for an equitable lien. The potential invalidity

of the assignment may give the Trustee a defense to that claim but raising that defense does

not open the door to bringing an affirmative counterclaim to contest Deutsche’s interest in

the Property. See LSREF2 Baron, LLC v. Alexander SRP Apartments, LLC, 15 F. Supp.

3d 1351, 1353-54 (N.D. Ga. 2013) (finding that a debtor lacked standing to pursue a

counterclaim challenging the assignment of a security deed). Thus, even if the Trustee


                                             11
Case 16-68329-lrc           Doc 126       Filed 05/03/19 Entered 05/03/19 16:45:43                         Desc Main
                                         Document      Page 12 of 17


were able to raise a successful defense to Deutsche’s equitable lien, Deutsche would still

own half of the Property under the Marshall Security Deed, and the Trustee has exercised

his reasonable business judgment in deciding that the risk of proceeding with litigation and

rejecting Deutsche’s offer to purchase the Estate’s interest in the Property is too great.7

         2. Debtors’ Tort Claims Lack Evidentiary or Factual Support

         With respect to the Estate’s tort claims, the Trustee testified that he investigated

those claims and found them to be meritless. The tort claims mostly involve the perceived

wrongdoing of Deutsche during the foreclosure process and subsequent litigation.

Debtors have had over two years to identify the facts behind these claims. Instead,

Debtors have continued to make conclusory allegations and then claim they “do not have

the expertise for evaluating any such claims.” (Doc. 94, at 18). Debtors’ assertion that

“the total amount of damages that might be recovered might be $10,000,000 is not

ridiculous,” has no support in the record. (Doc. 94, at 19). Therefore, the Trustee’s

decision to waive Debtors’ tort claims in favor of the Settlement was a reasonable choice

made in the best interest of the Estate.




7 Debtors also claim to have standing under Georgia’s quiet title and quia timet statutes O.C.G.A. §§ 23-3-40 and 23-
3-60. O.C.G.A. § 23-3-40 is an equitable statute that allows the court to cancel a deed that was obtained by fraud.
However, “a plaintiff may not use equity to obtain the cancellation of a security deed or promissory note if the plaintiff
has not paid the note or tendered payment of the note,” Taylor, Bean & Whitaker Mortg. Corp. v. Brown, 583 S.E.2d
844, 846 (Ga. 2003) (refusing to cancel a deed where the plaintiff admitted that she had not paid off the note secured
by the security deed), and Debtors do not allege that they have paid off the note secured by the Marshall Security
Deed. As to Debtors’ quiet title action, nothing in O.C.G.A. § 23-3-60 suggests that a quiet title action would allow
a debtor to challenge the assignment of a security deed. Following Debtors’ logic, borrowers who are unable to bring
a declaratory action to challenge the assignment of a security deed could simply refashion their claim as a quiet title
action. Such a holding would be inconsistent with and essentially nullify the holding of Ames.


                                                           12
Case 16-68329-lrc    Doc 126    Filed 05/03/19 Entered 05/03/19 16:45:43        Desc Main
                               Document      Page 13 of 17


      3. Deutsche is Waiving a Colorable Claim for an Equitable Lien

      During the hearing, the Trustee also voiced concern that challenging Deutsche’s

interest in the Property might prompt Deutsche to retaliate by moving forward with its

action for an equitable lien on the Property. That concern appears well-founded, as

Deutsche raised that claim in the adversary proceeding. (AP No. 17-05239, Doc. 5, ¶ 8).

      Deutsche’s claim for an equitable lien finds support in Georgia case law. See

Robinson v. Sulter, 11 S.E. 887 (Ga. 1890) (holding that, when a mortgagor fails to take

care of her property and the mortgagee is forced to pay for its upkeep, the mortgagee is

entitled to a lien on the property); Reliance Equities, LLC v. Specialty Equity Partners,

LLC, 700 S.E.2d 361, 362 (Ga. 2010) (when a tenant in common pays more than her fair

share of the property’s maintenance, she is entitled to an equitable lien). In this case,

Deutsche has filed a secured claim for $90,075, for paying Debtors’ share of taxes,

insurance, and homeowners association dues on the Property. (AP No. 17-05239, Doc. 5,

¶¶ 8, 13). Because Deutsche paid these expenses when it was a mortgagee to the Marshalls

and tenant in common to Debtors, Deutsche has a colorable claim for an equitable lien.

Although the Estate may have a defense to Deutsche’s equitable lien, Deutsche has alleged

a plausible claim that threatens the Estate, and the weight the Trustee afforded that claim

in deciding whether to accept the terms of the Settlement is reasonable.




                                            13
Case 16-68329-lrc         Doc 126      Filed 05/03/19 Entered 05/03/19 16:45:43                    Desc Main
                                      Document      Page 14 of 17


B. The Litigation Would be Complex and Costly and Would Delay the Return to
Creditors8

        For the reasons outlined above, litigating the question of Deutsche’s interest in the

Property, any tort claims, and Deutsche’s entitlement to an equitable lien would be complex

and would involve events that occurred many years ago. At the hearing, the Trustee

testified that he considered the fact that the costs of pursuing Debtors’ claims could

outweigh any potential recovery. That assessment is supported by evidence in the record.

        During the hearing, David Scott Murphy, the Trustee’s appraisal expert, testified

that the Property was worth about $305,000 on November 27, 2018.                                   Under the

Settlement, Deutsche will pay the Estate $245,000 in exchange for the Estate’s interest in

the Property and a release of all claims. Therefore, the most the Trustee could likely

recover by challenging Deutsche’s interest in the Property is an additional $60,000.

Regardless of the outcome, the costs of litigating these claims and the harm done to

creditors by further delay could exceed this benefit. The creditors of the Estate have

already waited two and a half years for payment. It is reasonable and fair for the Trustee

to accept the Settlement, which offers certainty and immediate funds for distribution to

creditors, over continuing the litigation with a risk of no return at great expense.




8
   The Trustee did not present evidence regarding the second Justice Oaks factor; the difficulties that may be
encountered during collection. Justice Oaks, 898 F.2d at 1549. Accordingly, the Court assumes that collecting the
judgment would not be difficult, and therefore, this factor is neutral.


                                                      14
Case 16-68329-lrc     Doc 126      Filed 05/03/19 Entered 05/03/19 16:45:43          Desc Main
                                  Document      Page 15 of 17


C. The Paramount Interest of the Estate’s Creditors

       Debtors are understandably frustrated that the Trustee has entered into a settlement

to sell Debtors’ interest in their home. However, in a Chapter 7 case, the trustee is a

fiduciary of the estate’s creditors and it is his duty to maximize distribution to the creditors

in an expeditious manner. In re Moon, 258 B.R. 828, 832 (Bankr. N.D. Fla. 2001); see

also 11 U.S.C. § 704(a)(1) (“The trustee shall—collect and reduce to money the property

of the estate for which such trustee serves . . . .”); Gower v. Farmers Home Admin. (In re

Davis), 899 F.2d 1136, 1143 n.15 (11th Cir. 1990) (“The bankruptcy trustee does not

represent the interests of the debtor alone; rather, he owes a complex set of obligations and

fiduciary duties to the court, the debtor, . . . and, most importantly, the creditors.”).

       According to their schedules, Debtors are unemployed and only receive $1,200 per

month through social security. (Doc. 16, at 41). Given their financial situation, the

Trustee reasonably concluded that selling the Property was the only feasible way Debtors

could satisfy the more than $100,000 worth of unsecured claims filed against the Estate.

Even if Debtors’ arguments had merit and they could prove that they owned 100% of the

Property, Debtors have no apparent ability to satisfy the claims of their creditors, other than

through a sale of the Property.

                                    III. CONCLUSION

       Accordingly, for the reasons stated above, the Court concludes that the Settlement

is fair and reasonable under the circumstances, and




                                               15
Case 16-68329-lrc   Doc 126    Filed 05/03/19 Entered 05/03/19 16:45:43       Desc Main
                              Document      Page 16 of 17


      IT IS HEREBY ORDERED that the Trustee’s Motion to Settle and Compromise

Various Controversies and to Transfer the Estate’s Interest in Real Property (Doc. 83) is

GRANTED.


                               [END OF DOCUMENT]




                                           16
Case 16-68329-lrc   Doc 126    Filed 05/03/19 Entered 05/03/19 16:45:43   Desc Main
                              Document      Page 17 of 17


DISTRIBUTION LIST:

Michael Lee Morgan
Angela Ellen Morgan
110 Addison Court
Roswell, GA 30075

Edwin K. Palmer
P.O. Box 1284
Decatur, GA 30031

William Russell Patterson, Jr.
Ragsdale Beals Seigler Patterson & Gray
2400 International Tower
229 Peachtree Street NE
Atlanta, GA 30303-1629
(404) 588-0500

Monica K. Gilroy
The Gilroy Firm
Suite 140
3780 Mansell Road
Alpharetta, GA 30022




                                          17
